                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

CHEECKO GILBERT,                                  §
                                                  §
       Petitioner,                                §
                                                  §
v.                                                §     Civil Action No. 3:19-CV-1570-L
                                                  §
LORIE DAVIS, Director                             §
TDCJ-CID,                                         §
                                                  §
       Respondent.                                §

                                              ORDER

       On July 11, 2019, the Findings, Conclusions and Recommendation of the United States

Magistrate Judge (“Report”) (Doc. 5) was entered, recommending that Petitioner’s habeas petition

be construed as successive and transferred to the United States Court of Appeals for the Fifth

Circuit. Petitioner’s objections to the Report were docketed on July 30, 2019. Petitioner contends

that the Report fails to mention the Texas Court of Criminal Appeals’ remand, and he asserts that

he was not aware of the Special Order 3 in this case.

       Having reviewed the pleadings, file, record in this case, and Report, and having conducted

a de novo review of that portion of the Report to which objection was made, the court determines

that the findings and conclusions of the magistrate judge are correct, accepts them as those of the

court, and overrules Petitioner’s objections. Accordingly, the court determines that it lacks

jurisdiction to consider this successive habeas petition and directs the clerk of the court to transfer

the successive habeas petition in this case to the Fifth Circuit to determine whether Petitioner

should be allowed to proceed with this habeas petition.




Order – Page 1
       It is so ordered this 13th day of September, 2019.



                                                   _________________________________
                                                   Sam A. Lindsay
                                                   United States District Judge




Order – Page 2
